Citation Nr: 0109316	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disorder 
as secondary to service-connected residuals of a fracture of 
the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The evidence received since an unapppealed rating 
decision of May 1997 denying entitlement to service 
connection for a low back disorder to include as secondary to 
service-connected residuals of a fracture of the left ankle 
includes evidence which is neither cumulative nor redundant 
of the evidence previously of record and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  The veteran's low back disability was first present many 
years after service and is not due to, nor has it been 
chronically worsened by, the veteran's service-connected 
residuals of a fracture of the left ankle. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for low back 
disability as secondary to service-connected residuals of a 
fracture of the left ankle.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2000).

2.  A low back disability as secondary to service-connected 
residuals of a fracture of the left ankle was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1131 (West Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000); 38 C.F.R. § 3.310 (2000) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current low back disability is 
a result of his having to favor his service-connected left 
ankle disability when he ambulates. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

In a May 1997 rating decision, the RO denied service 
connection for a low back disorder on a direct basis and as 
secondary to service-connected residuals of a fracture of the 
left ankle.  In making its determination, the RO indicated 
that there was no medical evidence of record of a chronic low 
back disability.  Generally, a claim which has been denied in 
an unappealed rating decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7105 (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).  

The evidence received since the May 1997 rating decision 
includes VA medical reports, dating from 1997 to 1999, 
reflecting that the veteran has a diagnosis of degenerative 
joint disease of the lumbar spine.  In addition, in a June 
1999 report, the veteran's treating VA physician concluded 
that the veteran's low back disorder was more likely than not 
related to bio-mechanical loading (e.g., walking and 
standing) as a result of favoring the left ankle over the 
years.  This report is not cumulative or redundant of the 
evidence previously of record.  In addition, it is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, it is new and 
material and the claim is reopened.  

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claim was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The RO has provided the veteran with current VA examinations 
of his lumbar spine in October 1999.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  Bernard v. Brown, 4 Vet. App. 
384, 389 (1993).

As noted previously, the veteran specifically contends that 
his current low back disorder is a result of problems with 
ambulation caused by the service-connected left ankle 
disorder. 

Service medical records reflect that the veteran sustained a 
fracture to his left ankle in January 1962.  At that time, 
there was no clinical evidence of an injury to the low back.  
A June 1963 separation examination reflects that the 
veteran's spine was normal at discharge.  

Numerous post-service private and VA medical evidence, dating 
from 1964 to 1999, reflect that while the veteran began to 
complain of back pain beginning in the early 1990's, a 
chronic back disorder was not diagnosed until a magnetic 
resonance imaging scan (MRI) of the lumbar spine, performed 
in November 1998, revealed degenerative changes at L4-5.  

A June 1999 medical report from a VA physician is also of 
record.  In that report, the physician indicated that he had 
treated the veteran over the previous five years at the John 
Cochran VA Medical Center (VAMC).  The examiner noted that 
MRI and X-rays of the lumbar spine, nerve conduction studies 
of the lower extremities and orthopedic and neurological 
workups of the veteran spine had been completed.  The veteran 
complained of a burning back pain that moved down his hip to 
his left knee, which was present after he had worked several 
hours on his feet.  By the end of the day, the veteran 
related that he had severe pain in his lower back and a 
shooting pain down into his left ankle.  He indicated that at 
night, he did not engage in any activity and would lie down, 
take his medication, and relax.  It was the opinion of the 
examiner that it was more likely than not that the veteran's 
low back pain was related to bio-mechanical loading (e.g., 
walking and standing) over years of favoring the left ankle.  

An October 1999 VA peripheral nerve examination report 
reflects that the veteran's claims file was available for 
review by the examiner prior to the examination.  The 
veteran's medical history was reported in extensive detail by 
the examining physician.  The veteran complained of back pain 
which was somewhat relieved with a corset and a long back 
brace.  He indicated that the pain extended from his back to 
the bottom of his left foot from the big and second toes.  
The veteran also related that he had some pain on "the 
right," which was described as a dull and occasionally sharp 
aching.  He reported that his back pain increased when he did 
not wear a back brace or when he sat for a prolonged period 
of time and that it was relieved after he sat for a few 
minutes or when he lied down.  The veteran further recounted 
that he had difficulty falling and remaining asleep.  He 
related that he wore a back support most of the time and that 
without one, he would have to go to bed.  He indicated that 
he had used a mattress board for fifteen or more years and 
that it was beneficial.  The veteran recounted having 
numbness and tingling which extended to the ball of the foot.  
He indicated that he had occasional cramps in his calves.  

After an examination of the lumbar spine in October 1999, the 
examiner concluded that the veteran had a degenerative 
condition which involved the lumbar disks between L4-5, which 
resulted in a degree of instability at that joint.  The VA 
examiner further recounted that the June 1999 examiner did 
not really define a set of circumstances which would be 
conducive to "biomechanical overload" rather than the much 
more probable and universal disk degeneration.  The examiner 
felt that the supposition that the difference in leg length 
was likely to be responsible for the back pain was difficult 
to accept since the veteran did not improve with the use of a 
heel lift.  Overall, the examiner determined that the veteran 
had residuals of a compressive neuropathy which involved the 
common peroneal and possibly tibial nerve on the left, 
mechanical injury to the branches of the saphenous nerve on 
the right, neither of which was source of the veteran's 
disability.  The examiner concluded that the veteran suffered 
from degenerative disease and that it was not possible to 
state whether it had any relationship to minimal changes 
which were present in the lower extremities. 

An October 1999 VA general medical examination report is also 
of record.  A review of that report reflects that the 
examiner reviewed the entire claims file, to include the June 
1999 and October 1999 examination reports.  Again, the 
veteran's entire medical history was recorded in detail by 
the physician.  The veteran complained of daily back pain 
which interfered with his activities.  He related that he 
worked as a refrigeration service person, that he had a mat 
in the back of his van, and that he would lie down for twenty 
to thirty minutes in the afternoon.  The veteran indicated 
that if he sat or stood for longer than five minutes, he had 
back pain.  Even if he walked less than half a block, he 
would experience back pain.  He related that bending only 
caused "slight" back pain, but that any degree of lifting 
increased the pain.  

During the October 1999 VA examination, the veteran related 
that he had difficulty staying and falling asleep because of 
his back pain.  He indicated that when he drove a motor 
vehicle in excess of fifteen to twenty minutes, this also 
caused low back pain.  He reported that a back brace 
alleviated the pain.  The veteran reported that he would 
periodically miss work because of his back pain.  After an 
examination of the lumbar spine, a diagnosis of low back pain 
was recorded by the examiner.  The examiner concluded that 
there was no correlation between a fracture/injury to the 
left ankle in 1962 and the veteran's current low back 
complaints.  While the veteran had a history of a left ankle 
injury and findings of weakness, the examiner did not agree 
with the June 1999 examiner's assessment that the abnormal 
mechanical loading to the back as a result of the left ankle 
was truly a causative factor based on his examination.  The 
VA examiner further recounted that the veteran might have low 
back pain, but that it was more likely the result of 
degenerative disk disease which, in his opinion, was a result 
of the aging process and not related to the service-connected 
left ankle.  

The June 1999 medical report by the veteran's treating 
physician at the John Cochran VAMC is the only evidence 
attributing the veteran's low back disability to the service-
connected residuals of a fracture of the left ankle.  It is 
in the Board's judgment that the June 1999 report is 
outweighed by the October 1999 opinions from two different VA 
physicians.  In particular, the Board gives greater weight to 
the opinions of the VA physicians in October 1999 since they 
reviewed the veteran's entire record, to include the June 
1999 opinion, they extensively examined the veteran's low 
back and left ankle, and they provided detailed reasoning in 
determining that the veteran's low back disability was likely 
due to the universal and age related degenerative disk 
disease.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for a low back disability as secondary to 
service-connected residuals of a fracture of the left ankle 
is denied.



		
	ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals



 

